Per Curiam:
We do not think the agreement between Henry Jory et al. and Joseph Kellow, plaintiff and appellant, was a mere authority to sell the land in question. It was something more than an authority to sell. It was an option, by means of which the owners of the land were bound to convey the property to the plaintiff or his appointee at the price agreed upon, whenever called upon to do so; in the meantime, the appellees were to remain in possession. The plaintiff did not exercise his option for about four years, and not until the appellees had an offer for the property at a largely increased price. He then called upon one of the appellees, and demanded a conveyance to one Creary, as his appointee. But neither the plaintiff nor his appointee made a tender of the money, and for anything that appears, neither of them had the money to pay for the property. When a man has an option upon property, and has laid by for several years without exercising it and it has greatly enhanced in value, if he claim a conveyance of it he should at least show a tender of the purchase money, or that his appointee has the means to pay for it.
Judgment affirmed.